


EXHIBIT 10(xxii)
FIRST AMENDMENT TO THE


ANADARKO RETIREMENT RESTORATION PLAN
(As Amended and Restated Effective November 7, 2007)


WHEREAS; Anadarko Petroleum Corporation (the “Company”) sponsors the Anadarko
Retirement Restoration Plan, as amended and restated effective November 7, 2007
(the “Plan”), for the benefit of its eligible employees and their beneficiaries;
and


WHEREAS, Article VIII of the Plan provides that the Plan may be amended through
action of the Board of Directors of the Company (the “Board”) or its
Compensation and Benefits Committee (the “Compensation Committee”); and


WHEREAS, the Compensation Committee has resolved that the Plan be amended to
provide that the administrator of the Plan shall be the Company’s Vice
President-Human Resources for all administrative matters and with the authority
to delegate such administrative responsibilities to employees within the Human
Resources Department or third-party service providers, except that the
Compensation Committee shall retain administrative responsibility for all
matters (including, without limitation, interpretation of the Plan) directly
relating to participation, claims or benefits associated with individuals
participating in the Plan who are subject to Section 16 of the Securities and
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder; and


WHEREAS, the Compensation Committee has resolved that the Plan be amended to
provide that the Company's Chief Financial Officer and the Company's General
Counsel, acting jointly (the “Authorized Officers”), may approve, adopt and
execute any amendment to the Plan that is necessary for purposes of legal
compliance, to clarify ambiguities in the Plan document, and to simplify
non-material administrative processes, as the Authorized Officers may, in their
best judgment, so determine; provided further that the Authorized Officers may
not terminate the Plan and the Authorized Officers together may delegate to
another officer of the Company, the authority to execute an amendment to the
Plan that has been approved jointly by the Authorized Officers.
NOW THEREFORE, the Plan is hereby amended, effective as of January 1, 2011, as
follows:


(1)
Article II of the Plan is hereby amended by adding the following new Section
2.01(t):



“(t) Section 16 Officer. An Eligible Employee who is subject to Section 16 of
the Securities and Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.”


(2)
Section 3.01 of the Plan is hereby amended by deleting the entire provision and
replacing it with the following:



“3.01 Administration by Committee. The Committee shall be the plan administrator
with respect to the Plan. The Company's Vice President·-Human Resources and any
delegates duly operating under the authority of the Company's Vice President­
Human Resources shall serve as the Committee responsible for administration of
the Plan,




--------------------------------------------------------------------------------




except that for all matters (including, without limitation, interpretation of
the Plan) directly relating to participation, claims or benefits associated with
individuals who are then Section 16 Officers, the Committee shall be the
Compensation and Benefits Committee of the Board of Directors of the Company.


The members of the Committee shall not receive any special compensation for
serving in their capacities as members, but shall be reimbursed by the Company
for any reasonable expenses incurred in connection therewith. No bond or other
security need be required of the Committee or any member thereof.”


(3)
Article VIII of the Plan is hereby amended by deleting the first two paragraphs
and replacing them with the following:



“The Directors may, in their absolute discretion, from time to time, amend,
suspend or terminate in whole or in part, and if terminated, reinstate any or
all of the provisions of this Plan, except that no amendment, suspension or
termination may apply so as to reduce the payment to any Participant (or
Beneficiary) of any benefit under this Plan that was earned and accrued prior to
the effective date of such amendment, suspension or termination, unless the
particular Participant (or Beneficiary) consents to such reduction in writing.


Notwithstanding the immediately preceding paragraph, the Plan may be amended by
the Directors at any time if required to ensure that the Plan is characterized
as a “top-hat plan” of deferred compensation maintained for a select group of
management or highly compensated employees as described in Sections 201(2),
301(a)(3), and 401(a)(1) of the Act, or the requirements of the Code for
nonqualified deferred compensation plans including Code Section 409A. No such
amendment for this exclusive purpose shall be considered prejudicial to the
interest of a Participant or Beneficiary hereunder.


In addition to amendments made by the Directors, the Company’s Chief Financial
Officer and the Company’s General Counsel, acting jointly (the “Authorized
Officers”), may approve, adopt and execute any amendment to the Plan that is
necessary for purposes of legal compliance, to clarify ambiguities in the Plan
document, and to simplify non-material administrative processes, as the
Authorized Officers may, in their best judgment, so determine, provided further
that the Authorized Officers may not terminate the Plan. The Authorized Officers
together may delegate to another officer of the Company, the authority to
execute an amendment to the Plan that has been approved jointly by the
Authorized Officers.”


Except as expressly amended hereby, the Plan is ratified and confirmed in all
respects and shall remain in full force and effect.


[Signatures begin on the following page.]


2




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, being a duly authorized officer of the
Company, has approved and executed this First Amendment on this 30th day of
November, 2011.




ANADARKO PETROLEUM CORPORATION
 
 
 
 
By:
/s/ David L. Siddall
Name:
David L. Siddall
Title:
Vice President



